As filed with the Securities and Exchange Commission on May 15, 2012. Registration No. 033-89602 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CENTRAL VIRGINIA BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1467806 (I.R.S. Employer Identification Number) 2036 New Dorset Road, P.O. Box 39 Powhatan, Virginia23139 (Address of Principal Executive Offices)(Zip Code) Central Virginia Bankshares, Inc. 2036 New Dorset Road, P.O. Box 39 Powhatan, Virginia 23139 (804) 403-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Herbert E. Marth, Jr. President and Chief Executive Officer Central Virginia Bankshares, Inc. 2036 New Dorset Road, P.O. Box 39 Powhatan, Virginia 23139 (804) 403-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:Not applicable If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: x If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: □ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. □ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. □ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register addi­tional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. □ Indicate by check mark whether the registration is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer□ Accelerated filer□ Non-accelerated filer□(Do not check if a smaller reporting company) Smaller reporting companyx EXPLANATORY NOTE: DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 to the registration statement on Form S-3 is being filed in order to deregister all securities remaining unissued under that certain registration statement on Form S-3 (File No. 033-89602) (the “Registration Statement”) which was filed on February 21, 1995 to register 486,203 shares (as adjusted for common stock splits and stock dividends) of the common stock of Central Virginia Bankshares, Inc. (the “Company”) issuable under the Central Virginia Bankshares, Inc. Dividend Reinvestment and Stock Purchase Plan (the “Plan”). The Company has terminated all offerings of its securities pursuant to its existing registration statements, including the Registration Statement. Accordingly, the Company is filing this Post-Effective Amendment No. 1 to the Registration Statement, in accordance with the undertakings of the Company in Part II of the Registration Statement, to remove from registration the 51,920 shares of common stock that had been registered for issuance but remain unsold under the Plan as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the county of Powhatan, Commonwealth of Virginia, on May 15, 2012. CENTRAL VIRGINIA BANKSHARES, INC. By: /s/ Herbert E. Marth, Jr. Herbert E. Marth, Jr. President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Herbert E. Marth, Jr. President and Chief Executive May 15, 2012 Herbert E. Marth, Jr. Officer and Director (Principal Executive Officer) /s/ Robert B. Eastep Senior Vice President and Chief May 15, 2012 Robert B. Eastep Financial Officer (Principal Financial and Accounting Officer) /s/ James T. Napier Chair of the Board of Directors May 15, 2012 James T. Napier /s/ Roseleen P. Rick Vice Chair of the Board of May 15, 2012 Roseleen P. Rick Directors /s/ Elwood C. May Secretary of the Board of May 15, 2012 Elwood C. May Directors /s/ Kemper W. Baker, Jr. Direc­tor May 15, 2012 Kemper W. Baker, Jr. Signature Title Date /s/ Clarke C. Jones Direc­tor May 15, 2012 Clarke C. Jones /s/ William C. Sprouse, Jr. Direc­tor May 15, 2012 William C. Sprouse, Jr. /s/ Phoebe P. Zarnegar Direc­tor May 15, 2012 Phoebe P. Zarnegar
